 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ESTATE OF NICHOLAS A. PIMENTEL,                    No. 1:18-cv-01203-DAD-EPG
      et al.,
12
                         Plaintiffs,
13                                                       ORDER REFERRING MATTER FOR
              v.                                         SETTLEMENT CONFERENCE
14
      CITY OF CERES, et al.,                             (Doc. No. 25)
15
                         Defendants.
16

17

18          Pursuant to the stipulation of the parties (Doc. No. 25), and good cause appearing, this

19   matter is referred to United States Magistrate Judge Kendall J. Newman for the purpose of a

20   settlement conference to be conducted on October 15, 2019, at 9:00 a.m., in Courtroom 25 (8th

21   Floor), United States District Court for the Eastern District of California, 501 I Street,

22   Sacramento, California 95814.

23   IT IS SO ORDERED.
24
        Dated:     July 2, 2019
25                                                       UNITED STATES DISTRICT JUDGE

26
27

28
                                                        1
